 


109 HR 1337 IH: Support our Scouts Act of 2005
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1337 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mrs. Jo Ann Davis of Virginia (for herself, Mr. Sullivan, Mr. Souder, Mr. Hayes, Mr. Fitzpatrick of Pennsylvania, Mr. Herger, Mr. Akin, Mr. Bonilla, Mr. Smith of New Jersey, Mr. Whitfield, Mr. Kuhl of New York, Mr. McHenry, Mr. Pearce, Mr. Duncan, Mr. Wilson of South Carolina, Mr. Fossella, Mr. Jones of North Carolina, Mr. Westmoreland, Mr. Garrett of New Jersey, Mr. Kline, Mr. McCaul of Texas, Mr. Issa, Mr. Wicker, Mr. Case, Mr. Shaw, Mr. Bartlett of Maryland, Mr. Cannon, Mr. Istook, Mr. Kennedy of Minnesota, Mr. Gutknecht, Mr. Lipinski, Mr. McIntyre, Mr. Chocola, Mr. Forbes, and Mr. Boyd) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To support certain national youth organizations, including the Boy Scouts of America, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Support our Scouts Act of 2005. 
2.Support for youth organizations 
(a)DefinitionsIn this section— 
(1)the term Federal agency means each department, agency, instrumentality, or other entity of the United States Government; and 
(2)the term youth organization means any organization described under part B of subtitle II of title 36, United States Code, that is intended to serve individuals under the age of 21 years. 
(b)In general 
(1)Support for youth organizationsNo Federal law (including any rule, regulation, directive, instruction, or order) shall be construed to limit any Federal agency from providing any form of support for a youth organization (including the Boy Scouts of America or any group officially affiliated with the Boy Scouts of America) that would result in that Federal agency providing less support to that youth organization (or any similar organization chartered under the chapter of title 36, United States Code, relating to that youth organization) than was provided during each of the preceding 4 fiscal years. 
(2)Types of supportSupport described under paragraph (1) shall include— 
(A)holding meetings, camping events, or other activities on Federal property; and 
(B)hosting any official event of such organization. 
3.Equal access for youth organizationsSection 109 of the Housing and Community Development Act of 1974 (42 U.S.C. 5309) is amended— 
(1)in the first sentence of subsection (b) by inserting or (e) after subsection (a); and 
(2)by adding at the end the following: 
 
(e)Equal access 
(1)DefinitionThe term youth organization means any organization described under part B of subtitle II of title 36, United States Code, that is intended to serve individuals under the age of 21 years. 
(2)In generalNo State or unit of general local government that has a designated open forum, limited public forum, or nonpublic forum and that is a recipient of assistance under this chapter shall deny equal access or a fair opportunity to meet to, or discriminate against, any youth organization, including the Boy Scouts of America or any group officially affiliated with the Boy Scouts of America, that wishes to conduct a meeting or otherwise participate in that designated open forum, limited public forum, or nonpublic forum.. 
 
